Citation Nr: 1701672	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  15-33 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

2. Entitlement to a compensable rating for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1963 to September 1965.  The record also indicates that he subsequently served in the United States Army Reserve through September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 2010 rating decision denied service connection for bilateral hearing loss; the Veteran did not file a notice of disagreement, nor was new and material evidence received within one year of notice of the decision, and no relevant official service department records have since been associated with the record.

2. Evidence added to the record since the final April 2010 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3. The Veteran's tinnitus was 10 percent disabling prior to his entry into service and has been 10 percent disabling throughout the appeal period, and the rating schedule is adequate to evaluate the disability.

CONCLUSION OF LAW

1. The April 2010 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2016)].

2. New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The criteria for a compensable rating for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.22, 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

With regard to the Veteran's claim for a compensable rating for tinnitus, he filed his claim by completing VA 21-526EZ, Application for Disability Compensation and Related Benefits, which was received in October 2014.  The VA form contains standard language that satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  He has not identified any additional, outstanding records relevant to the claim decided herein.

The Veteran was also provided with a December 2014 VA examination with a January 2015 addendum opinion that addressed the nature and severity of his tinnitus.  The Board finds that the examination, with the addendum opinion, is adequate to decide the Veteran's increased rating claim as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II. Application to Reopen a Previously Denied Claim

In this case, the Veteran is seeking to reopen his claim of entitlement to service connection for bilateral hearing loss, which he claims resulted from his participation in a competitive Army marksmanship team during service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely NOD with the decision and the AOJ issues a statement of the case (SOC), a substantive appeal must be filed within 60 days from the date that the AOJ mails the SOC to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for an SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, the Veteran originally claimed service connection for bilateral hearing loss in October 2009.  In an April 2010 rating decision, the RO considered the Veteran's service treatment records, letters recognizing the Veteran's marksmanship during service, photographs, and VA examinations dated in November 2009, with a January 2010 addendum, and March 2010.  The RO noted that, although the Veteran's service treatment records reflected that he had defective hearing upon entrance to military service, the audiometric findings demonstrated hearing within normal limits for VA purposes upon entrance and separation from service.  However, the RO conceded the Veteran's in-service noise exposure to small arms rifle fire.  As such, he was afforded a VA examination in November 2009, at which time the examiner found that his current hearing loss was not related to his in-service noise exposure as his hearing was within normal limits upon entrance and separation from service. 

In April 2010, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for bilateral hearing loss was received until October 2014, when VA received his application to reopen such claim.  Furthermore, no additional evidence was received within one year of notice of the decision, and no relevant official service department records have since been associated with the record.  Therefore, the April 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2016)].

Thereafter, in October 2014, the Veteran filed his current application to reopen his previously denied claim for service connection for bilateral hearing loss, at which time he submitted a private medical opinion from Dr. J.P.G.  While a negative nexus opinion was rendered in January 2015 by a VA examiner, Dr. J.P.G. opined that it was more likely than not that the Veteran's hearing loss is due directly to the noise exposure he had while he was part of the Army's rifle team.  Dr. J.P.G. specifically noted that the Veteran stated he was exposed to over 1500 rounds per week for the year and a half during which he was on the team, hearing protection was not available, he often had people shooting on both sides of him, and he would experience decreased hearing after these shooting exercises and competitions.  Therefore, presuming the credibility of Dr. J.P.G.'s medical opinion pursuant to Justus, the Board finds that the evidence added to the record since the final April 2010 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Consequently, new and material evidence has been received and the claim for service connection for bilateral hearing loss is reopened. 38 C.F.R. § 3.156(a); Shade, supra.

III.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

When, as in this case, VA is rating a disability aggravated by active service, the rating is to reflect only the degree of disability over and above the degree existing at the time of entrance into active service.  38 C.F.R. § 4.22.  It is necessary therefore, in all cases of this character to deduct from the degree of disability the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule, except that if the disability is total (100 percent) no deduction will be made.  Id.

The Board notes that tinnitus is evaluated under Diagnostic Code 6260, which provides a 10 percent rating for recurrent tinnitus.  Note (2) indicates that only a single evaluation should be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

By way of background, service connection for tinnitus was granted in an April 2010 rating decision.  At such time, the RO found that the Veteran's tinnitus preexisted service, but was aggravated by military noise exposure from small arms rifle fire while participating on a competitive Army marksmanship team during service.  As the Veteran's tinnitus was considered 10 percent disabling upon entry to service and was currently 10 percent disabling, he was assigned a noncompensable rating for such disability, effective October 5, 2009, the date VA received his claim for service connection for tinnitus.  In this regard, the RO noted that the Veteran's service treatment records noted that he reported a history of recurrent ringing in his ears and permanent ringing in the ears was noted at separation from service.  Additionally, VA examinations conducted in November 2009 and March 2010 reflected complaints of constant bilateral tinnitus.  

VA received the Veteran's current claim for a compensable rating for tinnitus in October 2014.  He claims that his current tinnitus has worsened since service.  Before service, he intermittently heard mild ringing in his ears, but now hears a roaring ringing constantly.

In support of his claim, the Veteran submitted an October 2014 medical opinion from Dr. J.P.G. stating that the Veteran's tinnitus is related to or aggravated by his service.  However, this opinion is unhelpful in assessing a claim for a higher rating for tinnitus as medical nexus has already been established and such does not document the Veteran's current tinnitus symptoms.

The Veteran was afforded a December 2014 VA examination, at which time he reported that he has had tinnitus since the 1960's.  He reported that his tinnitus affects his daily life because it drowns out a lot of noise and that he experiences tinnitus in both ears as a loud ringing.  In January 2015, a VA examiner opined that there is no ratable increase in the Veteran's tinnitus.  The examiner noted that the Veteran was rated 10 percent for his preexisting tinnitus and 10 percent for his tinnitus after service, resulting in a noncompensable rating for VA purposes.  As there are no objective tests that can be used to quantify the report of increased severity of tinnitus, and 10 percent is the maximum schedular assessment, the examiner opined that the noncompensable rating was warranted.

As an initial matter, the Board notes that the degree of the Veteran's tinnitus disability that pre-existed service has been established as 10 percent disabling and he has not challenged such determination.  In fact, such a rating is assigned for recurrent tinnitus and the Veteran's service treatment records reflect complaints of recurrent ringing in the ears.  Furthermore, while taking into consideration the Veteran's reported symptoms associated with his tinnitus, to include a loud ringing or roaring in the ears that drowns out other noises, the Board finds that such disability likewise warrants a current 10 percent rating, which is the schedular maximum for such disability under the Rating Schedule.  Therefore, a compensable rating for tinnitus is not warranted at any point pertinent to the appeal period.  See Hart, supra.

The Board has further contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under section 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board has carefully compared the level of severity and symptomatology of the Veteran's recurrent tinnitus with the established criteria found in the rating schedule.  In this regard, the Veteran has reported a loud ringing or roaring in the ears that drowns out other noises.  Such symptoms are specifically contemplated in the current rating assigned under the rating schedule as they are, by definition, tinnitus and reflective of the functional impairment associated with such disability.  Therefore, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is currently evaluated.  There are no additional symptoms either demonstrated by the medical evidence of record or through the Veteran's lay statements not contemplated by the rating assigned herein.   

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson, 21 Vet. App. at 552.  In the instant case, the only disability for which the Veteran is currently service connected is tinnitus.  Thus, while such issue has not been raised by the Veteran or the record, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected tinnitus.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total disability based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the record does not reflect, and the Veteran does not allege, that he was unemployable due to his service-connection due to his tinnitus, which, at this time, is his sole service-connected disability.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his increased rating claim decided herein and, consequently, no further consideration of such is necessary at this time.

In sum, the Board finds that the Veteran is not entitled to a compensable rating for his tinnitus.  In denying a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.

A compensable rating for tinnitus is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for bilateral hearing loss, so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board notes that the Veteran's representative's November 2016 Informal Hearing Presentation, he argues that the Veteran had an additional period of training during which his hearing loss was incurred or aggravated.  In this regard, the Veteran's DD 214 notes an additional period of reserve obligation in the United States Army Reserve, scheduled to end in September 1969.  To the extent such records exist and are relevant to the claim being remanded, it is unclear whether the AOJ requested the Veteran's reserve service treatment and personnel records pertaining to such service.  Therefore, on remand, the AOJ should request all service treatment and personnel records from the Veteran's reserve service.

Further, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Under pertinent law and regulations, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111, 1132. When no preexisting condition is noted upon entry, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.

The Veteran's hearing was tested during his entrance examination in September 1963.  Prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  As the Veteran separated from service prior to the adoption of the ISO-ANSI standard, all of the audiology tests conducted during service have been converted to ISO-ANSI units reflect.  Therefore, the September 1963 results, as converted to ISO-ANSI units, were as follows: 

September 1963
HERTZ

500
1000
2000
3000
4000
RIGHT
30
15
25
N/A
15
LEFT
15
10
40
N/A
30

As noted above, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  However, a hearing loss disability for VA purposes occurs only any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Pursuant to 38 C.F.R. § 3.385, the hearing test on the Veteran's entrance examination reveals that he had a left ear hearing loss disability.  This constitutes a defect noted upon entry into service and service connection will be based on whether service aggravated the preexisting left ear hearing loss.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  With regard to the right ear, while the Veteran had some hearing loss upon entry into service, he did not have a hearing loss disability for VA purposes, and is therefore considered sound upon entry into service.  

As a result, service connection for a left ear hearing loss disability must be considered on the basis of aggravation, while service connection for a right ear hearing loss disability must be considered on the basis of incurrence.  

In this regard, the medical opinions currently of record are inadequate to address whether the Veteran's preexisting left ear hearing loss was aggravated by service.  In this regard, the November 2009 and January 2015 VA medical opinions as well as the January 2010 addendum opinion do not clearly address aggravation.  Neither does the private medical opinion from Dr. J.P.G.  Further, the January 2015 VA examination noted normal hearing in both ears upon the Veteran's entry into service, which is in conflict with the above-noted findings.   Finally, the March 2010 opinion appears to have failed to consider the Veteran's in-service audiometric findings as converted from ASA units to ISO-ANSI units.  Therefore, a remand is necessary to obtain an addendum opinion on such matter.

Furthermore, with regard to the Veteran's right ear hearing loss claim, the Board is directing the AOJ to obtain the Veteran's service treatment and personnel records from his Reserve service on remand.  Previous examiners have not had the benefit of reviewing these records, which may reveal additional information relevant to a service connection claim.  Thus, should additional service treatment personnel records pertaining to the Veteran's Reserve service be obtained, the AOJ should obtain an addendum opinion as to whether the Veteran's right ear hearing loss is related to service.

Finally, while on remand, the Veteran should be given an opportunity to identify any medical records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Contact any appropriate source, to include the National Personnel Records Center, the Department of the Army, and/or the Veteran's Army Reserve unit, to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), and to obtain any outstanding service treatment and/or personnel records referable to such Reserve service.

In making these requests, use the Veteran's complete name, as listed on his Form DD 214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All attempts to procure these records should be documented in the file.  If the records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain evidence and provided an opportunity to obtain and submit those records for VA review.

3.  After completing the development outlined in the preceding paragraphs, arrange for the record to be returned to the examiner who provided the January 2015 opinion as to hearing loss and tinnitus (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding whether the Veteran's left hearing loss was aggravated by his service and, if additional service treatment and/or personnel records pertaining to his Reserve service are obtained, whether the Veteran's right ear hearing loss is related to his service.  The need for an additional in-person examination should be determined by the examiner.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  

After a review of the record, the examiner should:

(A) With regard to the Veteran's left ear hearing loss, please opine whether such increased in severity during his active duty service.  If so, please opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition.  The examiner is also requested to offer an opinion as to whether the Veteran's left ear hearing loss increased beyond the natural progression during any subsequent period of ACDUTRA or INACDTURA.

(B)  With regard to the Veteran's right ear hearing loss, please offer an opinion as to whether it is at least as likely as not that such is related to his active duty service, manifested within one year of his September 1965 service discharge, i.e., by September 1966, or is related to any subsequent period of ACDUTRA or INACDUTRA.

When reviewing the Veteran's service treatment records, please note that all audiograms must be converted from ASA units to ISO-ANSI units.

In offering any opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.  Specifically, the examiner should note the Veteran's participation in an Army rifle team during which he was exposed to noise from 1500 rounds of ammunition per week often with people shooting on both sides of him, and his report that he experienced hearing loss after shooting exercises and competitions.  The examiner should also consider all medical opinions of record, to include the November 2009 and January 2015 VA opinions, January 2010 VA addendum opinion, the March 2010 VA contract examiner's opinion, and the October 2014 opinion from Dr. J.P.G.

A complete rationale must be provided for all opinions and conclusions reached. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).
Department of Veterans Affairs


